           Case 1:19-cr-00280-RA Document 42
                                          41 Filed 02/09/21
                                                   02/08/21 Page 1 of 1




                                                                         February 8, 2021

VIA ECF                                                            The hearing can not proceed on February 18, 2021
The Honorable Ronnie Abrams                                        because the deadline to order Mr. Mojica's
United States District Judge                                       production for a remote proceeding has expired.
United States District Court                                       The hearing is thus rescheduled to February 22,
Southern District of New York                                      2021 at 11:00 a.m.
500 Pearl Street
New York, New York 10007                                           SO ORDERED.

        Re:   United States v. Jason Mojica, 19 Cr. 280 (RA) ________________________
                                                             Ronnie Abrams, U.S.D.J.
Dear Judge Abrams,                                           February 9, 2021

        On December 14, 2020, I was appointed pursuant to the Criminal Justice Act to represent Mr.
Mojica in the above-captioned case. On December 22, at the joint request of the Parties, the Court
scheduled the VOSR hearing for February 18, 2021. On February 8, in connection with my Letter
Motion, Your Honor adjourned the hearing to March 4, 2021.

         On a telephone conference earlier today, Mr. Mojica informed me: (1) that he does not want the
hearing to be adjourned from February 18th to March 4th, and (2) that he does not want to be produced to
the Court in person for this hearing. He wants to proceed via videoconference from Essex County, where
he is currently detained. Mr. Mojica’s reasoning is that inmates who return from scheduled court
appearances must undergo a mandatory 21-day quarantine period upon returning to the facility. Based on
Mr. Mojica’s directions to me, I have made arrangements to ensure that I will be prepared and available to
appear on his behalf on February 18th, if the Court can move the hearing back to that date.

        Accordingly, I respectfully request: (1) that the VOSR hearing, currently adjourned to March 4,
2021, be rescheduled to the original date of February 18, 2021, and (2) that Mr. Mojica be permitted to
appear by video.

         The Government, through AUSA James Ligtenberg, informed me that the Government does not
object to moving the hearing back to February 18th. The Government is still determining whether it has
any objection to Mr. Mojica waiving his right to appear in person at the hearing and appearing via
videoconference.

        Thank you for the Court’s consideration of this request.

                                                                         Respectfully submitted,


                                                                                 /s

                                                                         Aaron Mysliwiec
                                                                         Attorney for Jason Mojica

cc:     AUSA James Ligtenberg (via ECF)
